Citation Nr: 0409518	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for psychiatric disability, 
to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for hypertension with 
cerebrovascular accident.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel



INTRODUCTION

The veteran had active duty service during World War II.  He was a 
prisoner of war from May 1942 to January 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2001, a statement of the case 
was issued in July 2001, and a substantive appeal was received in 
January 2002.  The Board therefore has appellate jurisdiction.  
See generally 38 U.S.C.A. § 7105 (West 2002).  

Also in the veteran's substantive appeal, he appears to raise a 
claim of service connection for PTB (pulmonary tuberculosis).  
This matter is hereby referred to the RO for appropriate action.   

The issues of entitlement to service connection for ischemic heart 
disease and for hypertension with cerebrovascular accident are 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part. 


FINDINGS OF FACT

1.  The veteran does not currently suffer from ulcer disease. 

2.  The veteran does not currently suffer from depression and/or 
PTSD.

3.  Dementia was not manifested during the veteran's active duty 
service and is not otherwise related to such service.



CONCLUSION OF LAW

1.  Ulcer disease was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Psychiatric disability, to include depression and PTSD, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in February 2001 rating decision, 
the July 2001 statement of the case, and a November 2003 letters 
have collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2003 letter,  the appellant was advised 
of the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VCAA notice was not furnished to 
the veteran until November 2003, after the rating decision denying 
the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision denying the claim, the 
timing of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the veteran was properly advised of the types 
of evidence necessary to substantiate his claims as well as his 
responsibilities to provide evidence and what VA would do to 
assist him.  The record included various private medical records 
as well as reports of VA examinations.  In the November 2003 VCAA 
letter, the veteran was requested to furnish any additional 
information, including the names and addresses of doctors and 
hospitals who have treated him for the disabilities at issue.  He 
was also asked to inform VA of any additional evidence or 
information he wanted VA to try and get for him.  However, the 
veteran has not furnished any additional information in response 
to the November 2003 letter.  In other words, it does not appear 
that the veteran has knowledge of any additional information which 
might help substantiate his claims.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without directing 
or accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and regulation.  
The record includes service medical records, private medical 
records, VA medical records and VA examinations.  Since the 
veteran was afforded a VA examination in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The veteran submitted private medical records and submitted some 
of these records after the rating decision showing that he 
understood his right to continue to submit evidence.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on appeal.  
Under these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claims.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for former prisoner of war veterans who have been 
interned or detained for not less than 30 days, certain diseases, 
such as beriberi heart disease, peptic ulcer disease, dysthymic 
disorder (or depressive neurosis) and any of the anxiety states 
are presumed to have been incurred in service if manifest to a 
degree of 10 percent or more after discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(c).  Ischemic 
heart disease is included in the term beriberi heart disease for 
former prisoners of war "who had experienced localized edema 
during captivity."  38 C.F.R. § 3.309(c).    

Ulcer Disease

No ulcer or gastrointestinal problems were noted in the reports of 
physical examinations in November 1945 or March 1946 examinations.  
The first report of ulcer disease was on a certificate by a doctor 
from the Philippines that was received in March 2000.  This 
certificate as well as the one received in May 2000 is simply a 
letter indicating treatment for a peptic ulcer.  However, these 
certificates do not report any clinical tests or studies and 
essentially are lacking in any clinical findings.

Upon VA examination in July 2000, the examiner specifically found 
that the veteran had no ulcer disease.  An upper gastrointestinal 
series (UGIS) was conducted at that examination and it was normal.  
Likewise, no ulcer disease was found at the March 2002 VA 
examination and the UGIS was normal. The July 2000 and March 2002 
VA examination reports are detailed and set forth both clinical 
findings as well as the results of special tests.  The 
examinations were conducted for the express purpose of 
ascertaining whether or not the veteran suffers from ulcer 
disease.  The Board finds these VA examination reports to be 
persuasive, supported by clinical and special test findings, and 
therefore entitled to considerable weight.   

When a claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although the appellant may testify as to symptoms he perceives to 
be manifestations of disability, the question of whether a chronic 
disability is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be made 
by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
In the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  For the reasons set forth above, the 
preponderance of the competent evidence is against a finding that 
the veteran suffers from ulcer disease.   

Psychiatric Disability

The veteran's examination prior to discharge in March 1946 
specifically indicated that the veteran's psychiatric diagnosis 
was normal.  A November 1945 in-service examination was also 
negative for any mental disorders.  The March and May 2000 medical 
certificates that the veteran submitted from a physician in the 
Philippines indicate major depression.  However, these medical 
reports are not supported by any clinical or special test 
findings.  

A July 2000 VA examination found that the veteran had no 
depression and no PTSD.  A March 2002 VA examination found that 
the veteran had no depression, no PTSD symptoms and no PTSD.  The 
VA examinations reflect a thorough mental health evaluation with a 
negative diagnosis for depression, therefore the Board finds that 
the veteran does not have depression.  Since the preponderance of 
the evidence is against a finding that the veteran currently 
suffers from PTSD or depression, service connection is not 
warranted for these disorders. 

The Board notes that in the March 2002 VA examination the doctor 
did find a diagnosis of dementia.  However, dementia is not a 
presumptive disability under 3.309(c) and there is absolutely no 
evidence this disability is any way related to service.  Again, 
medical records near the time of the veteran's discharge document 
no mental disorders or deficiencies, and dementia was not reported 
for many years after service.  


ORDER

Entitlement to service connection for ulcer disease is not 
warranted.  Entitlement to service connection for psychiatric 
disability, to include depression and PTSD is not warranted.  To 
this extent, the appeal is denied. 


REMAND

The evidence with regard to the issues of entitlement to service 
connection for ischemic heart disease and for hypertension with 
cerebrovascular accident is in need of clarification.  There are 
private medical reports of record suggesting that the veteran 
suffers from ischemic heart disease.  VA medical records appear to 
reference heart disease, including hypertension, but it is not 
clear whether the VA examiners expressly considered whether the 
veteran suffers from ischemic heart disease.  The underlying 
question is clearly medical nature.  Further action is necessary 
to develop the evidence to allow for informed appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a VA cardiovascular 
examination to ascertain whether or not he suffers from ischemic 
heart disease.  The claims file must be made available to the 
examiner for review in connection with the examination.  Any 
medically indicated special studies and tests should be 
accomplished.  The examiner should clearly report whether the 
veteran suffers from ischemic heart disease and offer a supporting 
rationale/explanation. 

2.  After completion of the above, the RO should review the 
expanded record and determine if entitlement to service connection 
for ischemic heart disease and for hypertension with 
cerebrovascular accident is warranted.  The veteran should be 
furnished with an appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



